 

 

 

 

                                                                JS­6 

 

 

                   UNITED STATES DISTRICT COURT 
                   CENTRAL DISTRICT OF CALIFORNIA 
         
    JAMES EARL NELSON,                      Case No. 2:17­CV­08785­JFW (SK) 
                                             
                    Petitioner,             JUDGMENT 
                                         
             v. 
    ROBERT FOX, Warden, 
                    Respondent. 

         
        Pursuant to the Order Denying Habeas Petition, IT IS ADJUDGED 
that the petition for writ of habeas corpus is denied and the action is 
dismissed with prejudice. 
        
        
DATED: March 28, 2019                                                       
                                            JOHN F. WALTER 
                                            U.S. DISTRICT JUDGE 
 
